DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rambo (US20160281532) in view of FR608433, hereinafter FOR1 and Chen (CN205784784U).
	Regarding claim 1, Rambo teaches a vehicle heat exchanger (Fig. 11-13) apparatus comprising: a header (one of 244/246) having openings; tubular members (48/248) joined to the header and having interior passageways in fluid communication with the openings, the tubular members elongated along longitudinal axes (see curved and/or straight axes therof & ¶[0014]); 

Rambo does not teach wherein the end portion of each of the tubular members has a wall thickness that is greater than a wall thickness of each of the tubular members at a location that is outside of the corresponding opening of the header.
FOR1 teaches the end portion of each of the tubular members has a wall thickness that is greater than a wall thickness of each of the tubular members at a location that is outside of the corresponding opening of the header (see thickness of tube A at reinforcement C extending through header plate B and thickness of tube A at points distal from reinforcement C; Fig. 5), in order to reinforce the connection point of the tubes and header (Page 2). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rambo to include the end portion of each of the tubular members has a wall thickness that is greater than a wall thickness of each of the tubular members at a location that is outside of the corresponding opening of the header as taught by FOR1, in order to reinforce the connection point of the tubes and header (Page 2).
Rambo does not teach the radial fins radially projecting outward from the tubular members and oriented at acute angles relative to the longitudinal axes of the tubular members.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rambo to include the oblique fins of Chen, in order to provide defouling and effective heat transfer (¶[0032]).
	Regarding claim 9, Rambo teaches the limitations of claim 1, and Rambo further teaches  the header and the tubular members are formed as a unitary component via additive manufacturing without welding or interference fit (¶[0063]). 
Regarding claims 13-14, Rambo teaches the limitations of claim 1 and FOR1 further teaches the tubular members have cross-sectional areas that vary along a lengths of the tubular members;  the tubular members have cross-sectional areas adjacent to the header that are greater than cross-sectional area at points distal from the header (see thickness of tube A at reinforcement C extending through header plate B and thickness of tube A at points distal from reinforcement C; Fig. 5).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rambo (US20160281532) in view of FR608433, hereinafter FOR1, Chen (CN205784784U), and Caldwell (US1893270).
Regarding claim 3, Rambo teaches the limitations of claim 1, and Rambo further teaches wherein the plurality of fins are formed via additive manufacturing and can be of any area increasing shape (¶[0066]). Rambo  is silent to a plurality of corrugations formed in the plurality of radial fins; wherein the plurality of corrugations is formed via additive manufacturing.

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rambo to include the corrugations of Caldwell, in order to increase the radiating area (Page 2, lines 65-75).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rambo (US20160281532) in view of FR608433, hereinafter FOR1, Chen (CN205784784U), and Larouche (US20090294111). 
Regarding claim 4, Rambo teaches the limitations of claim 1, and Rambo as modified is silent to the header has a wall thickness of at least 2 millimeters; and  first thicknesses that are adjacent to the header is no more than 1 millimeter.
	Larouche teaches a wall thickness of at least 2 millimeters; and the at least one tubular member has a wall thickness adjacent to the header of no more than 1 millimeter (see overlapping ranges of ¶[0038] & [0040]), in order to provide a heat exchanger assembly capable of operating under high pressure (¶[0040]). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rambo with the thicknesses of Larouche, in order to provide a heat exchanger assembly capable of operating under high pressure (¶[0040]).  It is also noted that in the case where the claims overlap ranges disclosed by the prior art, a prima facie case of obviousness exists (see MPEP 2144.05 I).
Claims 5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rambo (US20160281532) in view of FR608433, hereinafter FOR1, Chen (CN205784784U),  Larouche (US20090294111), and Hitzelberger (US20160363378). 
Regarding claim 5, Rambo teaches the limitations of claim 4, and Rambo does not teach at least one of a groove, a dimple, or a projection formed in at least one of the tubular members; wherein the at least one of the groove, the dimple, or the projection is formed via additive manufacturing.
Hitzelberger further teaches at least one of a groove, a dimple, or a projection formed in the tubular member; wherein the at least one of the groove, the dimple, or the projection is formed via additive manufacturing (ridge 118; Fig. 3), in order to improve the performance of the heat exchanger (¶[0038-0039]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rambo with the ridge of Hitzelberger, in order to improve the performance of the heat exchanger (¶[0038-0039]).
Regarding claim 21, Rambo teaches the limitations of claim 1, and Rambo
does not teach the plurality of radial fins includes a first radial fin and a second radial fin, wherein the first radial fin has a shape that is different than a shape of the second radial fin.
Hitzelberger teaches the plurality of radial fins includes a first radial fin and a second radial fin, wherein the first radial fin has a shape that is different than a shape of the second radial fin (shape…may be adjusted ¶[0029]), in order to optimize the heat transfer (¶[0029]).
.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rambo (US20160281532) in view of FR608433, hereinafter FOR1, Chen (CN205784784U), and (GB1383992), hereinafter Chausson.   
Regarding claims 6-7, Rambo teaches the limitations of claim 1, and Rambo further teaches teach the tubular members include end portions (see end portions of 248) received in the openings in the header (one of 244 and 246); and Rambo does not teach wherein the end portions include end preparations that are configured to facilitate joining of the tubular members to the header, the end preparations including circumferential slots formed in the end portions of the tubular members; the circumferential slots in the end portions of the tubular members have lengths that correspond to a width of a wall of the header to which the tubular members are joined.
Chausson teaches (Fig. 1-3) the tubular members (1) include end portions (end of tubes 1) received in the openings (10) in the header (header 2 with end plate 3); and wherein the end portions include end preparations (passages 10) that are configured to facilitate joining of the tubular members to the header, the end preparations including circumferential slots (passages 10) formed in the end portions of the tubular members; the circumferential slots in the end portions of the tubular members have lengths that correspond to a width of a wall of the header to which the tubular members are joined, in order to attract the brazing alloy to give a leak-proof connection between the tubes and the header assembly (Page 2, lines 10-30).
.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rambo (US20160281532) in view of FR608433, hereinafter FOR1, Chen (CN205784784U), (GB1383992), hereinafter Chausson and Kanopacki (US20180112936).
	Regarding claims 8, Rambo teaches the limitations of claim 7, and Rambo is silent to   the end preparation is formed via additive manufacturing.
Kanopacki teaches wherein such fittings may be formed by additive manufacturing, in order to reduce the amount of time to manufacture said tube (¶[0065]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rambo to include the additively manufacture as taught by Kanopacki, in order to reduce the amount of time to manufacture said tube (¶[0065] – Kanopacki). 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rambo (US20160281532) in view of FR608433, hereinafter FOR1, Chen (CN205784784U) and Kanopacki (US20180112936).
Regarding claim 10, Rambo teaches the limitations of claim 1, and Rambo further teaches wherein the outer portion and the plurality of fins form a unitary component devoid of any weld or interference fit (¶[0066]).  Rambo as modified does not teach the tubular members 
Kanopacki teaches the tubular member includes a core section (core pipe 20; Fig. 3) formed via extrusion (this is considered a product by process limitation) and an outer layer (outer layer 22; Fig. 3) formed via additive manufacturing (¶[0062]), in order to reduce the cost and time to produce customized additively manufactured tubes (¶[0062-0065]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rambo with the cores of Kanopacki, in order to reduce the cost and time to produce customized additively manufactured tubes (¶[0062-0065]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rambo (US20160281532) in view of FR608433, hereinafter FOR1, Chen (CN205784784U) and Kanopacki (US20180112936) and  (GB1383992), hereinafter Chausson.   
Regarding claim 11, Rambo teaches the limitations of claim 10, and Rambo does not teach the outer layers include end portions dimensioned to be received in the openings in the header; and wherein the end portions of the outer layer include a series of circumferential slots configured to facilitate joining of the tubular members to the header.
Chausson teaches (Fig. 1-3) the outer surface of the tubular members (1) include end portions (end of tubes 1) dimensioned to be received in the openings (10) in the header (header 2 with end plate 3); and wherein the end portions in the outer surface include a series of circumferential slots (passages 10) configured to facilitate joining of the tubular members to 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rambo to include the slots of Chausson, in order to attract the brazing alloy to give a leak-proof connection between the tubes and the header assembly (Page 2, lines 10-30).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rambo (US20160281532) in view of FR608433, hereinafter FOR1, Chen (CN205784784U) and Newton (US1832412).   
Regarding claim 12, Rambo teaches the limitations of claim 1, and Rambo further teaches wherein the openings in the header are first openings, and a second header (244/246) having at least one second opening, the second header being positioned parallel and spaced from the header.  Rambo does not teach wherein the at least one tubular member includes a first end having a first threaded portion formed via additive manufacturing and a second end having a second threaded portion formed via additive manufacturing; wherein the first threaded portion is one of a right hand threaded portion or a left hand threaded portion; wherein the second threaded portion is the other of the right hand threaded portion or the left hand threaded portion; and wherein the first threaded portion is threadedly received in the opening in the header and the second threaded portion is threadedly received in the second opening in the second header.
Newton teaches wherein the at least one tubular member (27; Fig. 2) includes a first end having a first threaded portion (threaded portions of opening 40 in header and tube end 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rambo to include the threads of Newton, additively manufactured as taught by Kanopacki, in order to provide fittings which may be tightened together without danger of twisting (Page 1, lines 65-75 – Newton), and to reduce the amount of time to manufacture said tube (¶[0065] – Kanopacki). 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rambo (US20160281532) in view of FR608433, hereinafter FOR1, Chen (CN205784784U) and Hitzelberger (US20160363378). 
	Regarding claim 15, Rambo teaches the limitations of claim 1, and Rambo is silent to the interior passageways of the tubular members have inside diameters that vary along lengths of the tubular members.

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rambo to include the tapering of Hitzelberger, in order to improve the heat transfer performance (¶[0038-0039]). 
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rambo (US20160281532) in view of FR608433, hereinafter FOR1, Caldwell (US1893270), Morita (EP0683372), and Chen (CN205784784U). 
	Regarding claim 16, Rambo teaches a vehicle heat exchanger (Fig. 11-13) apparatus comprising: a header (244/246) having plural openings; plural finned tubes (248/48 with fins 57) joined to the header and having respective interior passageways in fluid communication with the openings, the finned tubes elongated along longitudinal axes (see curved and/or straight axes therof & ¶[0014]) to end portions, each of the finned tubes of the plural finned tubes respectively comprising: a tubular member (see tubular wall 53) defining a respective one of the interior passageways and extending between a first end portion disposed within the corresponding opening of the header and a second end portion (252/254); radial fins (57) extending from the tubular member, and one or more fillets (see concave interface between fins 57 and surface 53 of pipe 48)  formed at interfaces between the radial fins and the tubular member, the fillets forming transition areas between the tubular member and the radial fins; wherein each of the finned tubes are is formed as a monolithic component components 
Rambo does not teach the first end portion of the tubular member disposed within the opening of the header having a wall thickness that is greater than a wall thickness of the second end portion of the tubular member disposed outside of the header.
FOR1 teaches the first end portion of the tubular member disposed within the opening of the header having a wall thickness that is greater than a wall thickness of the second end portion of the tubular member disposed outside of the header (see thickness of tube A at reinforcement C extending through header plate B and thickness of tube A at points distal from reinforcement C; Fig. 5), in order to reinforce the connection point of the tubes and header (Page 2). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rambo to include the first end portion of the tubular member disposed within the opening of the header having a wall thickness that is greater than a wall thickness of the second end portion of the tubular member disposed outside of the header as taught by FOR1, in order to reinforce the connection point of the tubes and header (Page 2).
Rambo  is silent to a plurality of corrugations formed in the plurality of radial fins; wherein the plurality of corrugations is formed via additive manufacturing.
Caldwell teaches a plurality of corrugations formed in the plurality of radial fins in order to increase the radiating area (Page 2, lines 65-75). 

Rambo does not teach one or more ribs extending between and coupling the tubular members at the second locations; and struts extending between and coupling the tubular members and the header.
Morita teaches one or more ribs (28; Fig, 14) extending between and coupling the tubular members at the second locations; and struts (26/27; Fig. 3-4) extending between and coupling the tubular members and the header, in order to reduce the cost and time associated with manufacturing (Page 4, lines 15-20 & Page 6, line 4-5). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rambo to include the ribs and struts of Morita, in order to reduce the cost and time associated with manufacturing (Page 4, lines 15-20 & Page 6, line 4-5).
Rambo does not teach the radial fins radially projecting outward from the tubular members and oriented at acute angles relative to the longitudinal axes of the tubular members.
Chen teaches the radial fins radially projecting outward from the tubular members and oriented at acute angles relative to the longitudinal axes of the tubular members (fins 111 & ¶[0032]), in order to provide defouling and effective heat transfer (¶[0032]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rambo to include the oblique fins of Chen, in order to provide defouling and effective heat transfer (¶[0032]).
. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rambo (US20160281532), Aota (WO2016084488),  Hitzelberger (US20160363378), FR608433, hereinafter FOR1, (GB1383992), hereinafter Chausson, Chen (CN205784784U), and Morita (EP0683372) .
Regarding claim 18, Rambo teaches a vehicle heat exchanger (Fig. 11-13) apparatus comprising: a header (one of 244/246) having plural openings; plural tubular members (48/248) joined to the header, each tubular member extending between a first end portion (see one of ends 252/254) disposed within a corresponding opening of the header and a second end portion (see portion of 48/248 outside of headers 244/246) disposed a distance away from the header, and each tubular member having respective interior passageways in fluid communication with the openings, a respective plurality of radial fins extending from each of the tubular members, wherein the tubular members and the radial fins are formed as respective monolithic components (¶[0066]), wherein the tubular members are formed of a first material and the radial fins are formed of a second material (fins…pipe wall… different material - ¶[0066]).  
Rambo is silent to the transition areas between the tubular members and the radial fins are formed of a mixture comprising a portion of the first material and a portion of the second material.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rambo to include the fillet interfaces comprising a mixture of the materials in light of the teachings of Aota, in order to strengthen the joint of two dissimilar materials in an additive manufactured heat exchanger (Page 3 – Aota). 
Rambo does not teach one or more interior heat transfer members operably coupled with an interior surface of at least one of the plural tubular members and extending into the interior passageway of the at least one tubular member, the one or more interior heat transfer members configured to change a surface area of the interior passageway of the at least one tubular member;  and wherein the interior passageways of the tubular members have inside diameters that vary along lengths of the tubular members.
Hitzelberger teaches one or more interior heat transfer members (ridge 118; Fig. 3), operably coupled with an interior surface of at least one of the plural tubular members and extending into the interior passageway of the at least one tubular member, the one or more interior heat transfer members configured to change a surface area of the interior passageway of the at least one tubular member;  and wherein the interior passageways of the tubular members have inside diameters that vary along lengths of the tubular members (A2 & A1; Fig. 3 & ¶[0038-0039]), in order to improve the heat transfer performance (¶[0038-0039]). 

Rambo does not teach the tubular members having first thicknesses at first locations that are adjacent to the header and smaller, second thicknesses at second locations that are distal from the header, wherein the tubular members have cross-sectional areas adjacent to the header that are greater than cross-sectional areas at points distal from the header.
FOR1 teaches the first end portions (see end portion of A with reinforcement C; Fig. 5) of the tubular members having first wall thicknesses within the corresponding openings of the header, and the second end portions (see end portion of A without reinforcement C; Fig. 5) of the tubular members having second wall thicknesses that are smaller, in order to reinforce the connection point of the tubes and header (Page 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rambo to include the thicknesses of FOR1, in order to reinforce the connection point of the tubes and header (Page 2).
Rambo does not teach the tubular members elongated along longitudinal axes to end portions having circumferential slots, wherein the circumferential slots in the end portions have lengths that correspond to a width of a wall of the header to which the plural tubular members are joined. 
Chausson teaches (Fig. 1-3) the tubular members (1) include end portions (end of tubes 1) received in the openings (10) in the header (header 2 with end plate 3); and wherein the end portions include end preparations (passages 10) that are configured to facilitate joining of the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rambo to include the slots of Chausson, in order to attract the brazing alloy to give a leak-proof connection between the tubes and the header assembly (Page 2, lines 10-30).
Rambo does not teach the radial fins radially projecting outward from the tubular members and oriented at acute angles relative to the longitudinal axes of the tubular members.
Chen teaches the radial fins radially projecting outward from the tubular members and oriented at acute angles relative to the longitudinal axes of the tubular members (fins 111 & ¶[0032]), in order to provide defouling and effective heat transfer (¶[0032]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rambo to include the oblique fins of Chen, in order to provide defouling and effective heat transfer (¶[0032]).
Rambo does not teach one or more ribs extending between and coupling the tubular members at the second locations; and struts extending between and coupling the tubular members and the header.
Morita teaches one or more ribs (28; Fig, 14) extending between and coupling the tubular members at the second locations; and struts (26/27; Fig. 3-4) extending between and 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rambo to include the ribs and struts of Morita, in order to reduce the cost and time associated with manufacturing (Page 4, lines 15-20 & Page 6, line 4-5).
Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rambo (US20160281532), Aota (WO2016084488),  Hitzelberger (US20160363378), FR608433, hereinafter FOR1, (GB1383992), hereinafter Chausson, Chen (CN205784784U), and Morita (EP0683372), Caldwell (US1893270), and  Larouche (US20090294111) 
	Regarding claim 19, Rambo teaches the limitations of claim 18, and Rambo further teaches plural fillets (see multiple fins 57 with multiple transition areas as identified above) formed at the respective transition areas interfaces between the radial fins and the tubular members; and Rambo does not teach a plurality of corrugations formed in the each of the plurality of radial fins, wherein the plurality of corrugations are formed via additive manufacturing; wherein the header has a wall thickness of at least 2 millimeters and the first thicknesses of the tubular members are no more than 1 millimeter.
Caldwell teaches a plurality of corrugations formed in the plurality of radial fins in order to increase the radiating area (Page 2, lines 65-75). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rambo to include the corrugations of Caldwell, in order to increase the radiating area (Page 2, lines 65-75).

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rambo with the thicknesses of Larouche, in order to provide a heat exchanger assembly capable of operating under high pressure (¶[0040]).  It is also noted that in the case where the claims overlap ranges disclosed by the prior art, a prima facie case of obviousness exists (see MPEP 2144.05 I).
Regarding claim 20, Rambo teaches the limitations of claim 18, and Rambo further teaches the tubular members and the radial fins are formed via additive manufacturing without welding or interference fit (¶[0066]). 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763